DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4-5, 10-11 and 20 are objected to because of the following informalities:  
Claims 4 and 20 are objected to because they include reference characters “C1” and “C2” which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).  Appropriate correction is required.
Claims 5 and 11 are objected to because they include reference characters “C2” and “C3” which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).  Appropriate correction is required.
Claim 10 is objected to because they include reference characters “C1” and “C3” which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 (dependent on claim 9), recites “third capacitor“  without reciting “second capacitor”.  It is unclear how one can have “third capacitor” without having “second capacitor”. 
Claim 11 is rejected based on dependence on claim 10.
 	As to claim 16 (dependent on claim 1), “t1”, “t2” and “t0” are not defined. It is unclear what is meant by  “t1”, “t2” and “t0”. What does “t1”, “t2” and “t0” stand for?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,8, 14 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN112259050 A, attached English machine translation is used in the rejection).
  	As to claim 1, Zhang et al. teaches a display panel ([0059];[0065]: display panel) , comprising: 	a pixel circuit (10 in Fig. 6, 110, 120 in Fig. 7) and a light-emitting element (12 in Figs. 6-7), wherein the pixel circuit comprises a drive module (T in Figs. 6-7), a reset module (M11 and M21 in Figs. 6-7) and a compensation module (M22 and M12 in Figs. 6-7), wherein, 	the drive module (T in Figs. 6-7) is configured to provide a drive current for the light-emitting element (12 in Figs. 6-7;[0067]), wherein the drive module comprises a drive transistor (T in Figs. 6-7), and a gate of the drive transistor (T in Figs. 6-7) is connected to a first node (N2 in Figs. 6-7); 	the reset module (M11 and M21 in Figs. 6-7)  is configured to provide a reset signal (Vref in Figs. 6-7) for the gate of the drive transistor (T in Figs. 6-7) , wherein the reset module (M11 and M21 in Figs. 6-7) comprises a first double-gate transistor, the first double-gate transistor comprises a first sub-transistor (M11 in Figs. 6-7) and a second sub-transistor (M21 in Figs. 6-7), and a connection node between the first sub-transistor (M11 in Figs. 6-7) and the second sub-transistor (M21 in Figs. 6-7) is a second node (N11 in Figs. 6-7); and 	the compensation module (M22 and M12 in Figs. 6-7) is configured to compensate a threshold voltage of the drive transistor (T in Figs. 6-7; [0059]: the data signal Vdata driven by the transistor T, the first transistor M12 and the second transistor M22 of the second switch module 112 are written to the gate of the driving transistor T, and the threshold voltage of the driving transistor T is compensated) , wherein the compensation module comprises a second double-gate transistor, the second double-gate transistor comprises a third sub-transistor (M22 in Figs. 6-7) and a fourth sub-transistor (M12 in Figs. 6-7), and a connection node between the third sub-transistor (M22 in Figs. 6-7) and the fourth sub-transistor (M12 in Figs. 6-7) is a third node (N12 in Figs. 6-7); and 	wherein a working process of the pixel circuit comprises a first stage ([0059]: the first scan signal S1 controls the first transistor M11 and the second transistor M21 in an off state), and in the first stage, the first double-gate transistor and the second double-gate transistor are both turned off ([0059]:  the first scan signal S1 controls the first transistor M11 and the second transistor M21 in an off state. The second scan signal S2 controls the first transistor M12 and the second transistor M22 to be turned off), and wherein a voltage of the first node is V1, a voltage of the second node is V2, and a voltage of the third node is V3, wherein (V2−V1)×(V1−V3)>0 ([0067]: the potential difference between the nodes N11(V2) and N12 (V3) and the node N2 (V1) is |ΔV|≤ 6.5V; e.g. (3V-2V)x(2V-1V)=1>0). 	As to claim 2,  Zhang et al. teaches the display panel of claim 1, wherein, 	the reset module (M11 and M21 in Figs. 6-7) is connected between a reset signal terminal (Vref in Figs. 6-7) and the gate of the drive transistor (T in Figs. 6-7), one end of the first double-gate transistor (M11 and M21 in Figs. 6-7) is connected to the reset signal terminal (Vref in Figs. 6-7), and another end of the first double-gate transistor is connected to the gate of the drive transistor (T in Figs. 6-7); and 	the compensation module (M22 and M12 in Figs. 6-7) is connected between the gate of the drive transistor (T in Figs. 6-7)and a drain of the drive transistor (T is in Figs. 6-7), one end of the second double-gate transistor (M22 and M12 in Figs. 6-7) is connected to the gate of the drive transistor (T in Figs. 6-7), and another end of the second double-gate transistor (M22 and M12 in Figs. 6-7) is connected to the drain of the drive transistor (T in Figs. 6-7).
	
 	As to claim 8, Zhang et al.  teaches the display panel of claim 1, wherein V2<V1<V3 ([0067]: the potential difference between the nodes N11(V2) and N12 (V3) and the node N2 (V1) is |ΔV|≤ 6.5V; e.g. V2-V1=3V-4V=-1≤6.5V, V3-V1=5V-4V=1≤6.5V).

 	As to claim 14, Zhang et al.  teaches the display panel of claim 1, wherein V2>V1>V3 ([0067]: the potential difference between the nodes N11(V2) and N12 (V3) and the node N2 (V1) is |ΔV|≤ 6.5V; e.g. V2-V1=3V-2V=1≤6.5V, V3-V1=1V-2V=-1≤6.5V).
 	As to claim 17, Zhang et al.  teaches a display device ([0059];[0065]: display), comprising: 	a display panel ([0059];[0065]: display panel), and wherein the display panel comprises: 	a pixel circuit (10 in Fig. 6, 110, 120 in Fig. 7) and a light-emitting element (12 in Figs. 6-7), wherein the pixel circuit comprises a drive module (T in Figs. 6-7), a reset module (M11 and M21 in Figs. 6-7) and a compensation module (M22 and M12 in Figs. 6-7), wherein, 	the drive module (T in Figs. 6-7) is configured to provide a drive current for the light-emitting element (12 in Figs. 6-7;[0067]), wherein the drive module comprises a drive transistor (T in Figs. 6-7), and a gate of the drive transistor (T in Figs. 6-7) is connected to a first node (N2 in Figs. 6-7); 	the reset module (M11 and M21 in Figs. 6-7)  is configured to provide a reset signal (Vref in Figs. 6-7) for the gate of the drive transistor (T in Figs. 6-7) , wherein the reset module (M11 and M21 in Figs. 6-7) comprises a first double-gate transistor, the first double-gate transistor comprises a first sub-transistor (M11 in Figs. 6-7) and a second sub-transistor (M21 in Figs. 6-7), and a connection node between the first sub-transistor (M11 in Figs. 6-7) and the second sub-transistor (M21 in Figs. 6-7) is a second node (N11 in Figs. 6-7); and 	the compensation module (M22 and M12 in Figs. 6-7) is configured to compensate a threshold voltage of the drive transistor (T in Figs. 6-7; [0059]: the data signal Vdata driven by the transistor T, the first transistor M12 and the second transistor M22 of the second switch module 112 are written to the gate of the driving transistor T, and the threshold voltage of the driving transistor T is compensated), wherein the compensation module comprises a second double-gate transistor, the second double-gate transistor comprises a third sub-transistor (M22 in Figs. 6-7) and a fourth sub-transistor (M12 in Figs. 6-7), and a connection node between the third sub-transistor (M22 in Figs. 6-7) and the fourth sub-transistor (M12 in Figs. 6-7) is a third node (N12 in Figs. 6-7); and 	wherein a working process of the pixel circuit comprises a first stage ([0059]: the first scan signal S1 controls the first transistor M11 and the second transistor M21 in 111 in an off state), and in the first stage, the first double-gate transistor and the second double-gate transistor are both turned off ([0059]:  the first scan signal S1 controls the first transistor M11 and the second transistor M21 in an off state. The second scan signal S2 controls the first transistor M12 and the second transistor M22 to be turned off), and wherein a voltage of the first node is V1, a voltage of the second node is V2, and a voltage of the third node is V3, wherein (V2−V1)×(V1−V3)>0 ([0067]: the potential difference between the nodes N11(V2) and N12 (V3) and the node N2 (V1) is |ΔV|≤ 6.5V; e.g. (3V-2V)x(2V-1V)=1>0). 	As to claim 18, Zhang et al.  teaches the display device of claim 17, wherein, 	the reset module (M11 and M21 in Figs. 6-7) is connected between a reset signal terminal (Vref in Figs. 6-7) and the gate of the drive transistor (T in Figs. 6-7), one end of the first double-gate transistor (M11 and M21 in Figs. 6-7) is connected to the reset signal terminal (Vref in Figs. 6-7), and another end of the first double-gate transistor is connected to the gate of the drive transistor (T in Figs. 6-7); and 	the compensation module (M22 and M12 in Figs. 6-7) is connected between the gate of the drive transistor (T in Figs. 6-7)and a drain of the drive transistor (T is in Figs. 6-7), one end of the second double-gate transistor (M22 and M12 in Figs. 6-7) is connected to the gate of the drive transistor (T in Figs. 6-7), and another end of the second double-gate transistor (M22 and M12 in Figs. 6-7) is connected to the drain of the drive transistor (T in Figs. 6-7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN112259050 A, attached English machine translation is used in the rejection) in view of Ding et al. (US 2019/0355302 A1).
 	As to claim 3, Zhang et al. teaches the display panel of claim 1, wherein, 	the pixel circuit is connected to a first power supply voltage signal terminal (PVDD terminal in Figs. 6-7), and is configured to receive a first power supply voltage signal (PVDD in Figs. 6-7).  	the pixel circuit comprises a first capacitor (Cst in Figs. 6-7), a first pole plate of the first capacitor (Cst in Figs. 6-7) is connected to the first power supply voltage signal terminal (PVDD terminal in Figs. 6-7), and a second pole plate of the first capacitor (Cst in Figs. 6-7)is connected to the second node (N11 in Figs. 6-7), but does not explicitly disclose  the first power supply voltage signal is a constant high level signal.
 	However, Ding et al. teaches the first power supply voltage signal is a constant high level signal ([0060]: constant high level).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang et al. such that the first power supply voltage signal is a constant high level signal as taught by Ding et al. in order to drive the pixel circuit.
 	As to claim 9, Zhang et al. teaches the display panel of claim 1, wherein, 	
 	the pixel circuit is connected to a first power supply voltage signal terminal (PVDD terminal in 

Figs. 6-7), and is configured to receive a first power supply voltage signal (PVDD in Figs. 6-7), and 

 	the pixel circuit comprises a first capacitor (Cst in Figs. 6-7), a first pole plate of the first 

capacitor (Cst in Figs. 6-7) is connected to the first power supply voltage signal terminal (PVDD terminal 

in Figs. 6-7), and a second pole plate of the first capacitor (Cst in Figs. 6-7) is connected to the third node 
(N12 in Figs. 6-7), but does not explicitly disclose  the first power supply voltage signal is a constant high level signal.
 	However, Ding et al. teaches the first power supply voltage signal is a constant high level signal ([0060]: constant high level).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang et al. such that the first power supply voltage signal is a constant high level signal as taught by Ding et al. in order to drive the pixel circuit.
 	As to claim 19, Zhang et al. teaches the display device of claim 17, wherein, 	the pixel circuit is connected to a first power supply voltage signal terminal (PVDD terminal in Figs. 6-7), and is configured to receive a first power supply voltage signal (PVDD in Figs. 6-7).  	the pixel circuit comprises a first capacitor (Cst in Figs. 6-7), a first pole plate of the first capacitor (Cst in Figs. 6-7) is connected to the first power supply voltage signal terminal (PVDD terminal in Figs. 6-7), and a second pole plate of the first capacitor (Cst in Figs. 6-7)is connected to the second node (N11 in Figs. 6-7), but does not explicitly disclose  the first power supply voltage signal is a constant high level signal.
 	However, Ding et al. teaches the first power supply voltage signal is a constant high level signal ([0060]: constant high level).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang et al. such that the first power supply voltage signal is a constant high level signal as taught by Ding et al. in order to drive the pixel circuit.
Claims 6-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN112259050 A, attached English machine translation is used in the rejection) in view of Zhang et al. (CN 111489701 A, attached English machine translation is used in the rejection), hereinafter Zhang2.
 	As to claim 6, Zhang et al. teaches the display panel of claim 1, wherein one end of the first sub-transistor (M11 in Figs. 6-7) is connected to a reset signal terminal (Vref in Figs. 6-7), and another end of the first sub-transistor (M11 in Figs. 6-7) is connected to the second node (N2 in Figs. 6-7), but does not explicitly disclose wherein in the first stage, the first sub-transistor is kept in an ON state, and the second sub-transistor is kept in an OFF state. 	However, Zhang2 teaches wherein in the first stage, the first sub-transistor is kept in an ON state (Figs. 19-20: When SR1 is low, p-type transistor T1 is in an ON state), and the second sub-transistor is kept in an OFF state (Figs. 19-20: When S1 is high, p-type transistor T2 is in an OFF state). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang et al. such that in the first stage, the first sub-transistor is kept in an ON state, and the second sub-transistor is kept in an OFF state as taught by Zhang2 et al. in order to improve the image display effect of the display panel.
 	As to claim 7, Zhang et al. in view of Zhang2 teaches the display panel of claim 6, wherein, 	the pixel circuit further comprises an initialization module (Zhang et al., M7 in Fig. 18), and the initialization module (Zhang et al., M7 in Fig. 18) is connected between an initialization signal terminal (Zhang et al., Vref in Fig. 18) and the light-emitting element (Zhang et al., 12 in Fig. 18), and is configured to provide an initialization signal (Zhang et al., Vref in Fig. 18) for the light-emitting element (Zhang et al., 12 in Fig. 18), a gate of the first sub-transistor (Zhang et al., M11 in Figs. 18) is connected to one of a line of reset signal or a line of initialization signal (Zhang et al., Vref in Fig. 18); 	in a case where a gate of the first sub-transistor (Zhang et al., M11 in Fig. 18) is connected to the line of reset signal (Zhang et al., Vref in Fig. 18), the first sub-transistor (Zhang et al., M11 in Fig. 18) is configured to receive the reset signal (Zhang et al.,Vref in Fig. 18), and in a case where a gate of the first sub-transistor (Zhang et al., M11 in Fig.  18) is connected to the line of initialization signal (Zhang et al., Vref in Fig. 18), the first sub-transistor (Zhang et al., M11 in Fig. 18) is configured to receive the initialization signal (Zhang et al., Vref in Fig.18).
	As to claim 12, Zhang et al. teaches the display panel of claim 1, wherein one end of the fourth 

sub-transistor (M12 in Figs. 6-7) is connected to the third node (N12 in Figs. 6-7), another end of the 

fourth sub-transistor (M12 in Figs. 6-7) is connected to a drain of the drive transistor (T in Fig. 6), but 

does not explicitly disclose wherein in the first stage, the fourth sub-transistor is kept in an ON state, 

and the third sub-transistor is kept in an OFF state.
 	However, Zhang2 teaches wherein in the first stage, the fourth sub-transistor is kept in an ON 

state (Figs. 19-20: When S4 is low, p-type transistor T8 is in an ON state), and the third sub-transistor is 

kept in an OFF state (Figs. 19-20: When SR2 is high, p-type transistor T7 is in an OFF state). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Zhang et al. such that in the first stage, the fourth sub-

transistor is kept in an ON state, and the third sub-transistor is kept in an OFF state as taught by 

Zhang2 et al. in order to improve the image display effect of the display panel.

	As to claim 13, Zhang et al. in view of Zhang2 teaches the display panel of claim 12, wherein,
 	the pixel circuit further comprises an initialization module (Zhang et al., M7 in Fig. 18), and the 

initialization module (Zhang et al., M7 in Fig. 18) is connected between an initialization signal terminal 

(Zhang et al., Vref terminal in Fig. 18) and the light-emitting element (Zhang et al., 12 in Fig. 18), and is 

configured to provide an initialization signal (Zhang et al., Vref in Fig. 18) for the light-emitting element 

(Zhang et al., 12 in Fig. 18);
 	 a gate of the fourth sub-transistor (Zhang et al., M12 in Fig. 18) is connected to one of a line of 

reset signal or a line of initialization signal (Zhang et al., Vref in Fig. 18); in a case where the gate of the 

fourth sub-transistor (Zhang et al., M12 in Fig. 18) is connected to the line of reset signal (Zhang et al., 

Vref in Fig. 18), the fourth sub-transistor is configured to receive the reset signal (Zhang et al, Fig. 18 

shows node N12 which is connected to transistor M12 is connected to node N11 which is connected to 

Vref), and in a case where the gate of the fourth sub-transistor (Zhang et al., M12 in Fig. 18) is 

connected to the line of initialization signal (Zhang et al., Vref in Fig. 18), the fourth sub-transistor is 

configured to receive the initialization signal (Zhang et al, Fig. 18 shows node N12 which is connected to 

transistor M12 is connected to node N11 which is connected to Vref).
 	 
	

Allowable Subject Matter
Claims 4-5, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objections as set forth in the office action, and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 	As to claim 4, the prior art of record does not disclose applicant’s claimed invention:
 	“the display panel of claim 3, wherein, a gate of the first double-gate transistor is connected to a line of first scan signal, and is configured to receive a first scan signal; the pixel circuit comprises a second capacitor, a first pole plate of the second capacitor is connected to the line of first scan signal, and a second pole plate of the second capacitor is connected to the second node; andthe first capacitor C1 and the second capacitor C2 satisfy: C1>C2.”
	As to claim 20, the prior art of record does not disclose applicant’s claimed invention:
 	“the display device of claim 19, wherein,  a gate of the first double-gate transistor is connected to a line of first scan signal, and is configured to receive a first scan signal; the pixel circuit comprises a second capacitor, a first pole plate of the second capacitor is connected to the line of first scan signal, and a second pole plate of the second capacitor is connected to the second node; and the first capacitor C1 and the second capacitor C2 satisfy: C1>C2.”

Claims 10-11 would be allowable if rewritten to overcome the claim objection(s) and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	As to claim 10, the prior art of record does not disclose applicant’s claimed invention:
 	“The display panel of claim 9, wherein, a gate of the second double-gate transistor is connected to a line of second scan signal, and is configured to receive a second scan signal; 	the pixel circuit comprises a third capacitor C3, a first pole plate of the third capacitor is connected to the line of second scan signal, and a second pole plate of the third capacitor is connected to the third node; and the first capacitor C1 and the third capacitor C3 satisfy: C1>C3.”
 	Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 15, the prior art of record does not disclose applicant’s claimed invention:
	“the display panel of claim 1, wherein, in the first stage, a leakage current transmission time 

between the second node and the first node is t1, and a leakage current transmission time between the 

third node and the first node is t2; and a smaller one of the t1 and the t2 is t0, and a frame refreshing 

frequency of the display panel is M Hertz (HZ), wherein t0 ≥ 1/M.” 

 	 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624